Citation Nr: 0032126	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-14 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a hiatal hernia, currently evaluated as 30 
percent disabling.  

2.  Entitlement to a higher rating for postoperative 
residuals of adenocarcinoma of the prostate, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to service connection for neuropsychiatric 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by which the 
RO granted service connection for prostate cancer, rating 
that disability at 100 percent from September 25, 1997 and at 
20 percent from April 1, 1998.  By the same rating decision, 
the disability evaluation for the service-connected hiatal 
hernia with reflux was increased from a 10 percent to a 30 
percent rating.  

With respect to the claim for a higher initial disability 
rating for prostate cancer, I note that in Fenderson v. West, 
12 Vet. App. 119 (1999) the U.S. Court of Veterans Appeals 
(now the U.S. Court of Appeals for Veterans Claims, 
hereinafter the Court), held, in part, that the RO never 
issued a statement of the case concerning an appeal from the 
initial assignment of a disability evaluation, as the RO had 
characterized the issue in the statement of the case as one 
of entitlement to an increased evaluation.  Fenderson 
involved a situation in which the Board concluded that the 
appeal as to that issue was not properly before it, on the 
basis that a substantive appeal had not been filed.  The 
Court remanded the matter to the Board for the issuance of a 
statement of the case, which would thereby give the appellant 
another opportunity to file a timely substantive appeal.  

The veteran's case may be distinguished from the facts in 
Fenderson, as the statement of the case did provide him with 
the appropriate, applicable law and regulations and an 
adequate discussion of the basis for the RO's assigned 
rating.  Also, the statement of the case did not identify the 
issue in the same manner as did the RO in Fenderson.  Rather 
it identified the issues as:  "Evaluation of adenocarcinoma 
of the prostate, status post retropubic prostatectomy, 
currently evaluated as 10 percent disabling."  The veteran's 
substantive appeal was filed in a timely manner, and it is 
clear from the record that he is seeking higher ratings for 
his service-connected disabilities.  Accordingly, there is no 
need to remand for clarification of the issue on appeal.  

The issue of entitlement to secondary service connection for 
psychiatric disability is the topic of the REMAND that 
follows this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's gastrointestinal symptoms include pyrosis, 
reflux and complaints of vomiting without recent evidence of 
pain, anemia or severe impairment of health.  

3.  Postoperative residuals of adenocarcinoma of the prostate 
consist of a voiding dysfunction, including mild urinary 
incontinence and urinary frequency.  

4.  There is no evidence of recurrence of cancer, indication 
of renal dysfunction, or demonstration of urinary tract 
infection.  

5.  The veteran is not required to use absorbent materials 
which must be changed 2 to 4 times per day and does not have 
urinary frequency consistent with voiding at an interval of 
less than one hour during the day and 5 times or more during 
the night.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a hiatal hernia with reflux have not been satisfied.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.115, Code 7346 
(2000).  

2.  The criteria for an evaluation in excess of 20 percent 
for postoperative residuals of adenocarcinoma of the prostate 
have not been satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.115b, Codes 7527-7528 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1, 4.2.  

Hiatal hernia

In this case, service connection was established for a hiatal 
hernia in a rating decision, dated in September 1978.  The 
veteran had a history of an esophageal hiatal hernia with 
reflux.  He experienced burning and regurgitation of gastric 
contents into the esophagus and throat.  In 1974, the veteran 
underwent surgical repair of the hiatal hernia.  The surgical 
approach was by way of a thoracotomy.  However, the veteran 
developed complications following the surgery.  

The initial VA examination shows that the veteran had a large 
hiatal hernia with reflux into the esophagus.  The veteran 
was also shown to have a filling defect on the anterior 
aspect of the hiatal hernia that was possibly related to the 
previous surgery.  The veteran was afforded a 10 percent 
rating for his disability as reflected by the September 1978 
rating decision.  By the November 1998 rating decision, the 
RO increased veteran's disability rating from a 10 percent to 
a 30 percent evaluation from October 14, 1998, the date of 
the claim for an increased rating.  

A 30 percent rating is warranted for a hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  The next higher evaluation of 60 percent requires 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  
38 C.F.R. § 4.114, Code 7346.  

"Dysphagia" is difficulty in swallowing.  Dorland's 
Illustrated Medical Dictionary, 517 (28th ed. 1994).  
"Pyrosis" is defined as heartburn.  Dorland's Illustrated 
Medical Dictionary, 1397 (28th ed. 1994).  "Emesis" is 
vomiting; an act of vomiting.  Also used as a word 
termination for hematemesis.  Dorland's Illustrated Medical 
Dictionary, 544 (28th ed. 1994).  "Hematemesis" is the 
vomiting of blood.  Dorland's Illustrated Medical Dictionary, 
741 (28th ed. 1994).  

Parenthetically, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, and then 
all ratings are to be combined pursuant to 38 C.F.R. § 4.25 
(2000).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The 
Court has interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R.  § 4.14 
(2000).  

However, in Esteban, the Court ruled that the veteran, who 
had residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar and muscle injury.  Thus, as a matter of law, the 
appellant was entitled to combine his 10 percent rating for 
disfigurement under 7800 with an additional 10 percent rating 
for tender and painful scars under DC 7804 and a third 10 
percent rating for facial muscle injury interfering with 
mastication under DC 5325.  The Court found that the critical 
element was that none of the symptomatology for any one of 
these three manifestations was duplicative of or overlapping 
with the symptomatology of the other two conditions.  But 
instead, each was separate and distinct in nature. Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994)

The veteran is advised that the provisions of 
38 C.F.R. § 4.114, provide an express exception to the 
principle stated above.  This provision states that 
Diagnostic Codes 7301, to 7329, 7331, 7342 and 7345 through 
7348 will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such evaluation.  

Reports of private treatment from November 1996 show 
recurrent coffee-ground emesis of questionable etiology.  At 
that time, the veteran was noted to have severe 
gastroesophageal reflux disease with a hiatal hernia.  A 
history of anemia was noted as well.  An 
esophagogastroduodenoscopy (EGD) with biopsy was conducted in 
November 1996 for complaints of hematemesis.  EGD examination 
was consistent with recurrent distal esophagitis secondary to 
gastroesophageal reflux, rule out possible Barrett esophagus 
and antral gastritis.  

A VA esophogram and upper gastrointestinal series with 
barium, conducted in November 1998, showed a moderate-sized 
hiatal hernia and considerable or moderately extensive 
gastroesophageal reflux.  Blood tests were not interpreted as 
showing any evidence of anemia.  

The veteran underwent a VA examination in November 1998 and 
again in February 1999.  The veteran reported that he had 
chronic heartburn, 24-hours a day.  He reported experienced a 
little improvement since the dosage of his prescription 
medications were increased six months prior to examination.  
The veteran also stated that he was taking over-the-counter 
antacids.  In addition, he stated that during the day he 
experienced nausea and regurgitation and at night his sleep 
was disturbed by coughing and some regurgitation.  On the 
physical examination, the veteran was noted to stand 5 feet 
10 inches tall and to weigh 200 pounds.  No abdominal pain 
was reported.  

The veteran's disability picture is remarkable for complaints 
of constant pyrosis and reflux.  While he had a recent 
episode of hematemesis in 1996, these complaints appeared to 
have resolved.  In addition, the veteran had a history of 
anemia that has not been verified on the most recent blood 
tests.  Moreover, there is no indication of weight loss or 
severe impairment of health.  The current disability picture 
is consistent with the criteria for an evaluation of 30 
percent.  In view of the foregoing, I find that the 
preponderance of the evidence is against the claim for an 
increased rating for postoperative residuals of a hiatal 
hernia with reflux.  

Adenocarcinoma of the Prostate

Service connection was established for postoperative 
residuals of adenocarcinoma of the prostate in a November 
1998 rating decision.  Service connection was established 
based on exposure to Agent Orange.  The veteran underwent a 
radical retropubic prostatectomy in March 1997.  
Postoperatively, he was treated for bladder neck contraction 
in October 1998.  The veteran was assigned a 100 percent 
schedular rating from April 1, 1997 and a schedular rating 20 
percent from April 1, 1998.  This is the veteran's current 
rating.  

Malignant neoplasms of the genitourinary system are rated at 
100 percent.  38 C.F.R. § 4.115b, Code 7528.  The note that 
follows states that:

"Following the cessation of surgical, X-
ray, antineo-plastic chemotherapy or 
other therapeutic procedure, the rating 
of 100 percent shall continue with a 
mandatory VA examination at the 
expiration of six months.  Any change in 
evaluation based upon that or any 
subsequent examination shall be subject 
to the provisions of Sec. 3.105(e) of 
this chapter.  If there has been no local 
reoccurrence or metastasis, rate on 
residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant."  

Likewise, the provisions of 38 C.F.R. § 4.115b, Code 7527, 
shows that prostate gland injuries, infections, hypertrophy, 
postoperative residuals are to be rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  Id.

There is no indication of recurrence of cancer.  Likewise, 
there is no indication of renal dysfunction or urinary tract 
infection in this case.  The predominant feature of the 
veteran's disability picture has been with voiding 
dysfunction.  

A 20 percent rating is warranted for voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day.  The next higher 
evaluation of 40 percent requires the wearing of absorbent 
materials which must be changed 2 to 4 times per day.  
38 C.F.R. § 4.115a.  

A 20 percent rating is provided for urinary frequency 
characterized by daytime voiding interval between one and two 
hours or; awakening to void three to four times per night.  
The next higher evaluation of 40 percent requires urinary 
frequency characterized by daytime voiding interval less than 
one hour, or; awakening to void five or more times per night.  
38 C.F.R. § 4.115a.  

At the VA examination, conducted in October 1998, the veteran 
reported that since the surgery he continued to experience 
some mild urinary incontinence.  He reported that he goes to 
the bathroom frequently during the daytime so that his 
bladder does not become too distended and empties.  He stated 
that he does not wear a pad and only occasionally experiences 
a small amount of dribbling.  During the night, he sleeps 
with a pad and a rubber sheet because he will urinate while 
sleeping.  He underwent cystoscopy in October 1998 due to 
complaints of decreased force of stream, urgency, and 
straining to urinate.  A bladder neck constriction was 
dilated.  A repeat cystoscopy showed an open tract.  

These records as well as the remaining clinical records fail 
to demonstrate that the veteran currently has the degree of 
dysfunction or frequency that would warrant the next higher 
evaluation.  For example, the record does not show and the 
veteran has not described either that he requires absorbent 
materials which must be changed 2 to 4 times per day or that 
he is voiding at the interval of less than one hour during 
the day and five or more times at night.  In view of the 
foregoing, the preponderance of the evidence is against the 
claim for an evaluation in excess of 20 percent for 
postoperative residuals of cancer of the prostate.  

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  

Extraschedular Rating

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  Since the 1997 
surgery, the veteran has not required frequent 
hospitalization due to his adenocarcinoma of the prostate.  
His clinical records do indicate regular treatment over the 
one-year period in which he was receiving a 100 percent 
schedular rating.  Progress notes from April 1998 show that 
he was recovering and able to engage in a good level of 
activity.  While the veteran was noted to have cystoscopy and 
dilation of the bladder neck in October 1998, the clinical 
record does not show that he required either extensive 
treatment or hospitalization from April 1998 that would 
dramatically interfere with his ability to work.  

Moreover, while it is conceivable that the symptoms 
associated with prostate cancer residuals would have an 
adverse affect on the veteran's vocational activities, the 
record does not show an exceptional case in this instance 
that should obviate the use of normal rating criteria.  In 
other words, the veteran has not demonstrated marked 
impairment of his employment by reason of this disability.  

With respect to the hiatal hernia and reflux esophagitis, at 
the most recent VA examination, the veteran made reference to 
complaints of chronic indigestion regardless of what he eats.  
In addition, he reported a host of dietary restrictions.  For 
example he stated that he avoided chocolate, coffee, coke, 
and stated that he avoided eating supper past 4:00 at night.  
In addition, he reported that he required increased dosages 
on his prescription medicine and that he slept with elevation 
of the head of his bed.  He did describe problems with reflux 
at night.  Aside from routine evaluation and treatment, there 
is no indication of frequent hospitalization or outpatient 
treatment that would significantly disrupt the veteran's 
employment.  Moreover, the veteran has not described 
circumstances that would demonstrate marked interference with 
his employment.  Although complaints of emesis, reflux and 
pyrosis can be expected to have an adverse effect on the 
veteran's employment, the veteran has not demonstrated 
extraordinary circumstances that would obviate the use of the 
normal rating criteria.  

In view of the foregoing, there is no basis for consideration 
of a higher rating on extraschedular grounds.  


ORDER

An increased rating for postoperative residuals for a hiatal 
hernia with gastroesophageal reflux is denied.  

A higher rating for postoperative residuals of cancer of the 
prostate is denied.  


REMAND

With respect to the claim for secondary service connection 
for psychiatric disaibility, it should be noted that there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals


 

